—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated March 21, 2000, as granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In support of their cross motion for summary judgment, the defendants submitted evidence in admissible form establishing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see, Gaddy v Eyler, 79 NY2d 955; Bocci v Turkowitz, 255 AD2d 476). The plaintiffs opposition papers failed to raise a triable issue of fact with respect thereto. The plaintiffs subjective complaints of headaches, backaches, and leg pain were insufficient to defeat the defendants’ motion (see, Tabacco v Kasten, 229 AD2d 526; Barrett v Howland, 202 AD2d 383; Oswald v Ospina, 187 AD2d 570). Furthermore, the plaintiffs treating physician failed to provide objective evidence of the extent or degree of the alleged physical limitations of the plaintiffs leg or arm that were caused by the subject accident (see, Greene v Miranda, 272 AD2d 441; Grossman v Wright, 268 AD2d 79; Guzman v Michael Mgt., 266 AD2d 508). Accordingly, the Supreme Court properly granted the defendants’ cross motion for summary judgment dismissing the complaint. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.